 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     DANIEL J. COWHIG
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101-6514
 5   (702) 388-6336 / Fax: (702) 388-6020
     daniel.cowhig@usdoj.gov
 6   Representing the United States of America
 7
                       UNITED STATES DISTRICT COURT
 8
                            DISTRICT OF NEVADA
 9                                                -oOo-

10    UNITED STATES OF AMERICA,                          Case No. 2:14-cr-37-APG-NJK

11                      Plaintiff,                       STIPULATION TO CONTINUE
                                                         HEARING FOR REVOCATION OF
12    vs.                                                SUPERVISED RELEASE

13    RONALD FRANK MUISE,

14                      Defendant

15

16

17   IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

18   United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel for

19   the United States of America, and Rene L. Valladares, Federal Public Defender, and Katherine

20   A. Tanaka, Assistant Federal Public Defender, counsel for Ronald Frank Muise, that the

21   Revocation Hearing currently scheduled for Wednesday, August 21, 2019 at 9:30 a.m. be

22   vacated and continued to Thursday, August 29 or a date and time convenient to the Court soon

23   thereafter, excluding Friday, August 30.

24          This Stipulation is entered into for the following reasons:



                                                     1
 1          1.     The parties request additional time to discuss a potential resolution of the matter.

 2          2.     Mr. Muise is in custody and agrees with the need for a continuance.

 3          3.     The parties agree to the continuance.

 4   This is the first request for a continuance of the Revocation Hearing.

 5                                       RELIEF REQUESTED

 6          For the reasons stated above, the parties request the Court vacate the revocation hearing

 7   in this matter currently scheduled for Wednesday, August 21, 2019 at 9:30 a.m. and continue

 8   the hearing to Thursday, August 29 or a date and time convenient to the Court soon thereafter,

 9   excluding Friday, August 30. A proposed order is attached.

10   Dated: August 16, 2019

11    Counsel for RONALD FRANK MUISE

12    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
13

14    _____________//s//_______________                  _____________//s//_______________
      KATHERINE A. TANAKA                                DANIEL J. COWHIG
15    Assistant Federal Public Defender                  Assistant United States Attorney

16

17

18

19

20

21

22

23

24


                                                     2
 1

 2

 3

 4
                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
 5                                              -oOo-

 6   UNITED STATES OF AMERICA,                        Case No. 2:14-cr-37-APG-NJK

 7                    Plaintiff,
                                                      PROPOSED
 8   vs.                                              ORDER GRANTING THE
                                                      STIPULATION TO CONTINUE
 9   RONALD FRANK MUISE,                              HEARING FOR REVOCATION OF
                                                      SUPERVISED RELEASE
10                    Defendant

11

12                                              ORDER

13   IT IS HEREBY ORDERED, based upon the stipulation of the parties and the record in this

14   case and for good cause shown, that the revocation hearing currently scheduled for Wednesday,

15                                                              September 5, 2019
     August 21, 2019 at 9:30 a.m. be vacated and continued to _______________________________
        10 30 _.m.
     at __:__ a    in Las Vegas Courtroom 6C.
16

17                                 19 2019:
     IT IS SO ORDERED this August ____,

18

19                                     ________________
                                       THE HONORABLE ANDREW P. GORDON
20                                     JUDGE, UNITED STATES DISTRICT COURT

21

22

23

24


                                                  1
 1

 2                                  CERTIFICATE OF SERVICE

 3         I, Daniel J. Cowhig, certify that the following individual was served with a copy of the

 4   STIPULATION TO CONTINUE HEARING FOR REVOCATION OF SUPERVISED

 5   RELEASE on this date by Electronic Case File system:

 6         Katherine A. Tanaka
           Assistant Federal Public Defender
 7         411 E. Bonneville AVE STE 250
           Las Vegas, Nevada 89101
 8         (702) 388-6577/Phone
           katherine_tanaka@fd.org
 9         Counsel for Ronald Frank Muise

10   DATED August 16, 2019

11

12                                             _____________//s//_______________
                                               DANIEL J. COWHIG
13                                             Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24


                                                   1
